DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 Line 4 it appears that “arterial and venous lines” should read “arterial and venous blood lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the combined pressure sensor measurements” in lines 7-8, but it is not clear if this recitation is the same as, related to, or different from “pressure sensor measurements” of claim 1, line 6.  Up to this point, it has not been states that any pressure sensor measurements have been combined.
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 2, Line 2 recites “a pressure sensor” but it is not clear if this recitation is the same as, a subset of, related to, or different from “a plurality of pressure sensors” of claim 1, line 2 
Claim 7, Line 3 recites “a patient blood pressure” but it is not clear if this recitation is the same as, related to, or different from “a blood pressure estimation” of claim 1, line 7
Claim 8, Line 2 recites “the patient blood pressure over a period defined by a hemodialysis treatment session” but it is not clear if this recitation is the same as, related to, or different from “a blood pressure estimation” of claim 1, line 7.  If they are different, there is insufficient antecedent basis for this limitation in the claim.
Claim 9, Lines 2-3 recites “the patient blood pressure over a period defined by a plurality of hemodialysis treatment sessions” but it is not clear if this recitation is the same as, related to, or different from “a blood pressure estimation” of claim 1, line 7.  If they are different, there is insufficient antecedent basis for this limitation in the claim.
Claim 9, Lines 2-3 recites “a plurality of hemodialysis treatment sessions” but it is not clear if this recitation is related “a hemodialysis treatment session” of claim 8, line 2 or is wholly separate and distinct from it.
Claim 10 recites “a Fourier transform” in line 5 as a physical element in a physical system claim, which is improper.  The Fourier transform is not a physical object but a mathematical construct. Using the term “a Fourier transform” in such an unconventional manner causes confusion as to what the limitation means.  This confusion renders claim 10 indefinite.
Claim 10 Lines 8-9 recite “a measured blood flow rate” ” but it is not clear if this recitation is the same as, related to, or different from “blood flow rate” of claim 10, line 4.  If they are the same “a measured blood flow rate” should be “the measured blood flow rate”.
Claim 10 recites “wherein a decomposed function of the line pressures is combined with a measured blood flow rate to model a blood pressure” in lines 8-9, which is a method step in an action claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claims 11-16 are rejected by virtue of their dependence from claim 10.
Claim 14 recites the limitation " the reconstructed blood pressure " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “generated expected blood pressures" in line 3, but it is not clear if this recitation is the same as, related to, or different from the singular “expected blood pressure” that is generated in  claim 19, lines 8-9.  If they are the same, “generated expected blood pressures" of claim 20, line 3 should be “the generated expected blood pressure".  If they are different, their relationship should be made clear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “at least one blood flow line disposed exterior from a patient” which improperly includes a human as part of the claimed apparatus.
Claims 2-9 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoyuki Japanese Pub No. JP 2005/261558 A hereinafter Naoyuki.  The below citations are referring to the accompanying machine English translation.
Regarding claim 1, Naoyuki discloses: an apparatus for non-invasive blood pressure monitoring (Page 5 Paragraph 23-27), comprising:
		a plurality of pressure sensors (Fig 1 Reference 14, 15);
a plurality of sensor interfaces coupling the plurality of pressure sensors to at least one blood flow line disposed exterior from a patient (the coupling of the sensors 14 and 15 to blood flow lines exterior from the patient; Page 6 Paragraph 0026);
a pump for artificially generating blood flow through the at least one blood flow line (Fig 1 Reference 4); and
a processor configured to receive pressure sensor measurements from the plurality of pressure sensors and generate a patient blood pressure estimation from the combined pressure sensor measurements (Fig 1 Reference 16).  
Regarding claim 2, Naoyuki discloses: the non-invasive blood pressure monitoring apparatus of claim 1, wherein the at least one blood flow line comprises an arterial line and a venous line, and wherein a pressure sensor is coupled to each blood flow line (Page 6 Paragraph 0025).
Regarding claim 6, Naoyuki discloses: The non-invasive blood pressure monitoring apparatus of claim 2, wherein the processor is configured to receive an indication of a blood flow rate from the pump (Page 7 Paragraph 32, Page 8-9 Paragraph 37).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki in view of Wilt US Pub No. US 2017/0326282 A1 hereinafter Wilt. The below citations are referring to the accompanying machine English translation of Naoyuki.
Regarding claim 3, Naoyuki discloses the non-invasive blood pressure monitoring apparatus of claim 2. Naoyuki fails to disclose wherein the pressure sensor is coupled to the arterial line by a Y-connector.  
Wilt teaches a device and method with the aim of making hemodialysis more efficient and affordable. This is accomplished in part by monitoring the blood flow into the hemodialysis apparatus and halting the flow of diastyle when blood flow is inadequate. Thus, Wilt falls within the same field of endeavor.
Wilt teaches a hemodialysis system that may contain a branching blood flow path where blood can be diverted for other purposes. One such method of diverting blood flow is a “Y site” or “Y-connector” Wilt teaches that this site can be used to divert blood from a main line into two separate lines (Paragraph 0289).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Naoyuki with the Y-connector of Wilt because a Y-connector can be utilized for a number of applications in a hemodialysis apparatus. It would have been obvious to utilize the Y-connector to attach a pressure sensor to the dialysis line because there are a finite number of ways to connect a pressure sensor to the dialysis lines with a reasonable chance of success.
Regarding claims 8 and 9, Naoyuki discloses: the non-invasive blood pressure monitoring apparatus of claim 1, wherein the processor estimates the patient blood pressure over a period defined by a hemodialysis treatment session and/or a plurality of hemodialysis treatment sessions.  While Naoyuki does not explicitly claim that the device estimates blood pressure over the course of one or more dialysis treatment sessions; it is understood that the device is intended for use during the dialysis process (Page 1 Paragraph 0001). Thus, it is obvious that the estimation would take place over the course of one or more dialysis treatment processes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki in view of Ichikawa US Pub No. US 2019/0201609 A1 hereinafter Ichikawa.
Regarding claim 4, Naoyuki discloses the non-invasive blood pressure monitoring apparatus of claim 2, and coupling the corresponding pressure sensors to each of the arterial line and the venous line. 	Naoyuki fails to disclose the apparatus further comprising an arterial line air trap and a venous line air trap, respectively, 
Ichikawa teaches a blood purification apparatus (Abstract) that contains arterial and venous air traps (Paragraphs 0033-0034) to remove air bubble from the dialysis lines. One of ordinary skill in the art will recognize that removing air bubbles from the blood before it is returned to the patient is a critical step in dialysis as air bubbles in the patient blood stream can create serious health concerns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Naoyuki with the arterial and venous air traps of Ichikawa because removing bubbles from the blood before it returns to the patient is critical to prevent health complications.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki in view of Ichikawa further in view of Wilt US Pub No. US 2017/0326282 A1 hereinafter Wilt.
Regarding claim 5, Naoyuki in view of Ichikawa discloses the non-invasive blood pressure monitoring apparatus of claim 4.  Naoyuki in view of Ichikawa fails to disclose the apparatus wherein each air trap comprises an impermeable membrane and a filter.
Wilt teaches a hemodialysis system and methods to increase the systems’ efficiency. Thus, Wilt falls within the same field of endeavor.
It is well known in the art that the removal of air bubbles from the blood prior to it being returned to the patient is critical to prevent health complications. Wilt teaches a hemodialysis system with an air trap and filter disposed downstream of the dialyzer to remove air bubbles (Paragraph 0007). Wilt further discloses that the air trap and filter can be combined within the same component (Paragraph 299 Fig. 2B Reference 19). Furthermore, the system must include at least one impermeable membrane as without it blood or other fluids could leak out of the system and into the treatment environment.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the invention of Naoyuki in view of Ichikawa with the air trap and filter combination of Wilt because it allows for the removal of air bubbles prior to the blood being returned to the patient. It is further noted that the limitation of an air trap and filter being located on both the arterial and venous lines is satisfied as it is a mere duplication of components with a predictable result.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki in view of Desouza International Pub No. WO 2018/017623 A1 hereinafter Desouza
Regarding claim 7, Naoyuki discloses the non-invasive blood pressure monitoring apparatus of claim 6. Naoyuki fails to disclose further comprising a learning algorithm executed by the processor to estimate a patient blood pressure from the pressure sensor measurements and the blood flow rate of the pump.  
Desouza teaches a device to balance fluid flow during extracorporeal blood treatment (Abstract). By balancing the fluid flow into and out of the extracorporeal blood flow system, the apparatus of Desouza can create a steady state system with consistent blood pressures. To balance the system, Desouza receives data from arterial and venous pressure sensors (Page 12 Paragraph 0043) as well as the blood pumps (Page 15 Paragraph 0049). To process this data, Desouza utilizes a learning algorithm (Page 45 Paragraph 0116) which can create a hydraulic model of the entire system to allow precise control of pressures and flow rate (Page 17-18 Paragraph 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Naoyuki with the learning algorithm of Desouza because incorporating a learning algorithm into the device to estimate a patient blood pressure allows the system to adapt to changing conditions and more accurately predict a blood pressure based on current factors than a standard equation. 

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Desouza International Pub No. WO 2018/017623 hereinafter Desouza in view of Handler US Pub No. US 2019/0000326 hereinafter Handler.  
Regarding claim 10, Desouza discloses: A system for reconstructing blood pressure information (Page 71 Paragraph 184), comprising:
a learning algorithm module (Page 45 Paragraph 0116);
a plurality of pressure sensors disposed within arterial and venous dialysis lines (Page 12 Paragraph 0043);
a flow rate sensor for measuring blood flow rate through a pump (Page 2-3 Paragraph 0006);
a processor and memory (Page 108-109 Paragraph 0257),
Desouza further discloses that a function of treatment fluid flow rate and blood flow rate can be utilized to maintain an average blood pressure (Page 6-7 Paragraph 0012).
Desouza fails to disclose the following elements of the system  a Fourier transform, wherein the processor applies the Fourier transform to line pressures observed from the plurality of pressure sensors; and wherein a decomposed function of the line pressures is combined with a measured blood flow rate to model a blood pressure.  
Handler teaches a method and device for filtering medical noise artifacts from venous waveform signals in dialysis to find a peripheral venous pressure (PVP) (Abstract). Thus, Handler falls within the same field of endeavor.
Handler teaches that pressure signals received from venous pressure sensors contain interference signals which make finding patient metrics, such as blood pressure, (Paragraph 0002) difficult (Paragraph 0005). The data from the pressure sensor may be stored for later evaluation or processed immediately (Paragraph 0065). The data from the pressure sensor comes in a time domain format with a plurality of influences that may make it difficult to detect small changes in pressure. Small changes in pressure can serve as indications of patient status so removing the interference is desirable. To remove these signals, Handler implements a Fourier transform that converts the signals from time-domain to frequency domain where interference signals can be isolated from the desired pressure signals to allow for more precise detection of pressure changes (Paragraph 0067-0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Desouza with the Fourier transform filter of Handler because the filtering removes interference signals (Page Paragraph 67-70) which allows for more accurate blood pressure measurement. Furthermore, it would have been obvious before the effective filing date of the claimed invention to combine the Fourier transform of the pressure signal of Handler with the function incorporating blood flow to model average blood pressure of Desouza because isolating contributing factors in a computer learning algorithm is a known method to improve prediction accuracy.
Regarding claim 11, Desouza in view of Handler teaches: the system for reconstructing blood pressure information of claim 10. Desouza further discloses the learning algorithm module learns physical dynamics of pressure waveforms in the arterial and venous dialysis lines (Page 18 Paragraph 56). The dynamic hydraulic model of the system incorporates the pressure waveforms in both the arterial and venous dialysis lines.
Regarding claim 12, Desouza in view of Handler discloses: the system for reconstructing blood pressure information of claim 11. Desouza further discloses: the learning algorithm module models a relationship between pump speed and the pressure waveforms in the arterial and venous dialysis lines (Page 20 paragraph 61, Page 27 Paragraph 79). Desouza discloses that the system can maintain a target blood pressure by adjusting the pump speed. Therefore, the system is modeling a relationship between the pump speed and dialysis line pressure and their corresponding waveforms.
Regarding claim 17, Desouza discloses: a method of generating blood pressure estimations, comprising(Fig 1A Pages 10-12 Paragraphs 38-42): 
connecting arterial and venous blood lines to a fistula disposed within a patient (Fig 1A References 139 and 137); 
arranging at least one pressure sensor to detect pulsatile pressure for each of the arterial and venous blood lines exterior to the fistula (Fig 1A References 112 and 106); Page 33 of 35Attorney Docket No. 78612-321107PATENT APPLICATION 
coupling the arterial and venous blood lines to a peristaltic roller pump (Fig 1A Reference 110, Page 2 Paragraph 5 shows this pump may be a peristaltic pump); 
accepting as inputs by a learning algorithm: 
arterial line pressure, venous line pressure, and pump speed (Pages 43-45 Paragraphs 112, 115-116 Desouza discloses receiving signals that are conditioned by the learning algorithm, pump speed is referenced as a factor in blood pressure throughout the document and thus may be considered a signal that the algorithm would receive.); 
Desouza fails to disclose applying, by the learning algorithm, a Fourier transform to the inputs to generate an expected blood pressure of the patient.  
Handler teaches a method and device for filtering medical noise artifacts from venous waveform signals in dialysis to find a peripheral venous pressure (PVP) (Abstract). Thus, Handler falls within the same field of endeavor.
Handler teaches that pressure signals received from venous pressure sensors contain interference signals which make finding patient metrics, such as blood pressure, (Paragraph 0002) difficult (Paragraph 0005). The data from the pressure sensor may be stored for later evaluation or processed immediately (Paragraph 0065). The data from the pressure sensor comes in a time domain format with a plurality of influences that may make it difficult to detect small changes in pressure. Small changes in pressure can serve as indications of patient status so removing the interference is desirable. To remove these signals, Handler implements a Fourier transform that converts the signals from time-domain to frequency domain where interference signals can be isolated from the desired pressure signals to allow for more precise detection of pressure changes (Paragraph 67-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Desouza with the Fourier transform filter of Handler because the filtering removes interference signals (Page Paragraph 67-70) which allows for more accurate blood pressure measurement. Furthermore, it would have been obvious before the effective filing date of the claimed invention to combine the Fourier transform of the pressure signal of Handler with the function incorporating blood flow to model average blood pressure of Desouza because isolating contributing factors in a computer learning algorithm is a known method to improve prediction accuracy.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Desouza in view of Handler further in view of Rapaka US Pub No. US 2018/0315182 A1 hereinafter Rapaka.  
Regarding claim 13, Desouza in view of Handler discloses: the system for reconstructing blood pressure information of claim 12. Desouza further discloses the system utilizing average pressures when finding an equilibrium flow rate. The unaveraged values, or pressure amplitude, from venous and arterial lines can also be utilized in establishing this equilibrium (Page 17 Paragraph 54). 
Desouza in view of Handler des not disclose training a learning algorithm module.
Rapaka teaches a machine learning system which provides a rapid diagnosis for patients in an emergency situation. Rapaka teaches that the model can provide accurate predictions even when missing data and can help determine what missing data is most important (Abstract). Thus, Rapaka is reasonably pertinent to the problem presented as it is in the medical field and utilizes machine learning.
Rapaka teaches that machine learning algorithms have superior predictive capabilities when applied to complex tasks and can provide rapid assessments of a situation (Paragraph 0014). To ensure that the algorithm makes quality predictions it is important to provide the algorithm with a sufficient quantity of  heterogenous data during the training process (Paragraph 18). To this end, different types of data from a singles source can be helpful. For example, the algorithm of Rapaka gathers data from one patient but at different times to build a more comprehensive picture of the situation (Paragraph 0028) this same logic can be applied to the claimed machine learning module as feeding the learning algorithm different types of data from the same source will allow it to create a more comprehensive model of the pressure waveforms.
 It would have been obvious to one of ordinary skill in the art to incorporate the machine learning algorithm of Rapaka into the invention of Desouza in view of Handler because utilizing machine learning algorithms would allow for more accurate prediction of patient blood pressure given the large quantities of complex data to be analyzed (Rapaka Paragraph 0014).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Desouza in view of Handler as applied to claim 17 above, and further in view of Ichikawa US Pub No. 2019/0201609 A1 hereinafter Ichikawa.
Regarding claim 18, Desouza in view of Handler discloses: the method of generating blood pressure estimations of claim 17, and having pressure sensors for each of the arterial and venous lines. (Pages 12-13 Paragraph 43)
Desouza in view of Handler fails to disclose the apparatus further comprising: forming an arterial air trap; forming a venous air trap; and connecting the at least one pressure sensor for each of the arterial and venous lines to the corresponding air trap.  
Ichikawa teaches a blood purification apparatus (Abstract) that contains arterial and venous air traps (Pages 2-3 Paragraphs 33-34) to remove air bubble from the dialysis lines. One of ordinary skill in the art will recognize that removing air bubbles from the blood before it is returned to the patient is a critical step in dialysis as air bubbles in the patient blood stream can create serious health concerns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device of Desouza in view of Handler with the arterial and venous air traps of Ichikawa because removing bubble from the blood before it returns to the patient is critical to prevent health complications.
Furthermore, the limitation of attaching the arterial and venous pressure sensors to their respective air traps would have been obvious since each of the respective sensors and each of the respective traps are connected to their respective lines, thus resulting in the respective sensors and traps being connected to each other.

Allowable Subject Matter
Claims 14-16, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, none of the prior art teaches or suggests, either alone or in combination, a system comprising: “the learning algorithm module is trained on comparisons of the reconstructed blood pressure to a baseline blood pressure measured by a blood pressure cuff,” in combination with the other claimed elements.
Claims 15-16 are allowable by virtue of their dependence from claim 14.
Regarding claim 19, None of the prior art teaches or suggests, either alone or in combination, a method comprising: “inputting dimensions of the pump and blood lines to the learning algorithm,” in combination with the other claimed steps.
Claim 20 is allowable by virtue of its dependence from claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018047956 A1 - Discloses a system for adapting a dialysis device using AI to maintain a target blood pressure for a variety of patient parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday – Friday: 10:00 A.M. – 4:00 P.M. at (571) 272-7540 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791   

/MATTHEW KREMER/Primary Examiner, Art Unit 3791